—Judgment, Supreme Court, New York County (James Leff, J.) rendered November 29, 1990, convicting defendant upon a plea of guilty of robbery in the first degree, for which he was sentenced to a term of 5 to 15 years, unanimously affirmed.
Defendant’s failure to move to vacate the judgment pursuant to CPL 440.10 or to withdraw his plea pursuant to CPL 220.60 (3), renders defendant’s present claim of lack of capacity unpreserved as a matter of law (cf., People v Lopez, 71 NY2d 662). Were we to review in the interest of justice, we would note that defendant responded accurately and logically to each of the court’s questions, and that the attorney who represented the defendant throughout the proceedings registered no objection (see, People v Vasquez, 172 AD2d 435, lv denied 78 NY2d 976). We would further note that no evidence is presented on the face of the record which would have warranted the court conducting yet another CPL article 730 proceeding, sua sponte, and conclude that a hearing was not required (see, People v Carbone, 159 AD2d 511, lv denied 76 NY2d 732; CPL 730.30 [2]). Concur — Sullivan, J. P., Wallach, Kupferman and Rubin, JJ.